 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsAct, as amended, we hereby notify you that:WE WILL NOT picket,or cause tobe picketed, TerryElkhorn MiningCompany, Inc., or Marshall Mahandoing businessasMahan Coal Company, where anobject thereofis forcing or requiringemployees ofsaid employersto acceptor select usor any otherlabororganizationas theircollective-bargainingrepresentative,in circumstancesviolative of Section8(b)(7)(C) of the Act.UNITED MINE WORKERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)DISTRICT 30, UNITED MINEWORKERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the dateof posting,and must notbe altered, defaced,or covered by any othermaterial.If members have any questionconcerning this notice orcompliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,Room 2407Federal OfficeBuilding, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3663.PascoeSteelCorporationandUnitedSteelworkers of America,AFL-CIO. Case1O-CA-6519.March 23,1967DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn September 28,1966, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engagingin certain unfair laborpractices within the meaning of the National LaborRelationsAct, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.'AzaleaMeats, Inc.,159 NLRB 585, next to last paragraph ofpart 111. D, of the TrialExaminer's Decision.163 NLRB No. 70The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent with ourdecision herein.The complaint herein alleged, and the GeneralCounsel argued before the Trial Examiner, thatRespondent's discharge of employees Dowdney andEarnest for allegedly threatening a fellow employeewas a pretext to cloak a discharge for union activity.The Trial Examiner stated that, although the factscreated asuspicion,he was of the view that theGeneral Counsel had not established that Dowdneyand Earnest were discharged because of their unionsympathies or activities in violation of Section8(a)(3).The Respondent's knowledge of the enthusiasticsupport which these employees gave to the Union isclear. Lee's questioning of, and threats to, them waspersistent and constituted continued violations ofthe Act which are without dispute attributable to theRespondent. And, Lee was deeply involved in thereports of the alleged employee misconduct and thesubsequent discharge of the two. Lee was, in fact,present when they were told they were terminated,instructed them to punch out, and refused to permitEarnest to discuss the situation with Murner. Underall the circumstances, it is apparent that Lee'santiunionbias carried over and played a part.in his.activities in the discharges of Dowdney and Earnest,and such bias was also attributable to theRespondent. In this situation,it isimmaterial thatLeemay have threatened and interrogated theemployees in direct disregard of Respondent's priorinstructions.'Rather, in view of Lee's unlawfulconduct, the timing of the discharges shortly afterthe unlawful interrogation and threats, Respondent'sfailure to secure their version of the alleged incidentfrom Dowdney and Earnest, and the precipitatedischarge of two competent and efficient welders,although this was a category in which satisfactoryemployeeswere in short supply, without evengrantingEarnest's request to discuss the matter withhighermanagement, we are persuaded that theGeneralCounselhasestablishedthattheRespondent dischargedDowdney and Earnestbecause they were ardent union supporters ratherthan because of their alleged threats to employeeMurner concerning the effects of a picket line if theUnion were selected and a strike ever occurred.2Accordingly, we find that the record establishes thateSeeAzalea Meats, supra,TXD re Edward Chandler. PASCOE STEEL CORP.573Dowdney and Earnest were discharged in violationof Section 8(a)(3) and(1) of the Act.3observation of the demeanor of each of the witnessestestifying before me, I make the following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Pascoe SteelCorporation, Columbus, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Orderwith the following modification:1.Add the following as paragraph 2(b), thosesubsequent thereto being consecutively relettered:"(b)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."IThe Trial Examiner found that Dowdney and Earnest had notthreatenedMurner and that as they had not engaged inmisconduct in the course of concerted activities, their dischargeviolated Section 8(a)(1) Since we have found that the allegedmisconduct of Dowdney and Earnest was a mere pretext whichtheRespondent used, it is immaterial whether they in factengaged in, or the Respondent believed that they had engaged in,such misconduct In view of this, we find it unnecessary toconsider whether the discharge of Dowdney and Earnest wasviolative of Section 8(a)(1) of the Act under the theory ofN L R BvBurnup& Simms, Inc , 379 U S 21, as found by the TrialExaminerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN,Trial Examiner:Upon a chargefiledon April 11,1966,and an amended charge filedApril 27,1966,by UnitedSteelworkers of America,AFL-CIO,herein called the Union,the Regional DirectorforRegion 10 of the National Labor Relations Board,herein called the Board,issued a complaint on June 3,1966,on behalf of the General Counsel of the BoardagainstPascoe Steel Corporation,herein called theRespondent or the Company, alleging violations of Section8(a)(1) and(3) of the National Labor Relations Act, asamended(29 U.S.C. Sec.151,et seq.),herein called theAct. In its duly filed answer to the aforesaid complaint, theRespondent,while admitting certain allegations thereof,denied the commissionof anyunfair labor practices.Pursuant to notice,a hearing was held before me inColumbus, Georgia.All parties were present and affordedfull opportunity to be heard,to produce relevant evidence,to present oral argument,and tofile briefs.Oral argumentwas waived.Briefs werefiled bythe General Counsel andthe Respondent.Uponconsideration of the entire record in this case,including the briefs of the parties, and upon myFINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Georgia corporation, with its officesand place of business at Columbus, Georgia, is engaged inthe fabrication and sale of steel and steel products. Duringthe calendar year immediately preceding the issuance ofthecomplaintherein,arepresentativeperiod, theRespondent, in the course and conduct of its business,sold and shipped products of a value in excess of $50,000directly to customers located outside the State of Georgia.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the United Steelworkersof America, AFL-CIO, is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Issues1.Did the Respondent's supervisor, George Lee,unlawfully interrogate employees regarding their unionactivities and sympathies and threaten employees withreclassification if the Union were successful?2.Did employees Dowdney and Earnest threatenemployee Murner with physical violence and propertydamage to induce the latter to loin the Union?3.Did Respondent discharge Dowdney and Earnestbecause of the alleged threats or because of their unionactivity?4. If the threats were not made, but Respondentbelieved they were and discharged Dowdney and Earnestforthatreason,were the discharges neverthelessunlawful?B. Interference, Coercion, and RestraintTheUnionbegananorganizingdriveoftheRespondent's employees about the beginning of February1966. It filed a petition for an election with the Board onMarch 14, 1966,' and a representation case hearing washeld on April 1, 1966. Thereafter, by order of the RegionalDirector, an election was held on May 6, 1966. The Unionwon the election and objections were thereafter filed byRespondent to conduct allegedly affecting the results ofthe election. The Regional Director found no merit to theRespondent's objections and the Respondent thereafterfiled a request for review with the Board.Employee William Horace Dowdney signed a unionauthorization card on February 21,1966. Employee OrwenGlyn Earnest signed an authorization cardsometime inFebruary 1966, which card was misplaced or lost, and onMarch 9, 1966, Earnest signed another union authorizationcard.George Lee was Dowdney's departmental supervisor inthe pontoon department from the time that Dowdney was'Case 10-RC-6630 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed by the Respondent around February 1, 1966,untilDowdney's discharge on April4, 1966. AboutMarch 11, 1966, Lee came to Dowdney's work station andengaged him in a conversation. Lee then asked Dowdneywhether the latter had been approached about the Union.When Dowdney answered in the affirmative, Lee askedhim if he had signeda unioncard and again Dowdneyanswered in the affirmative. Then Dowdney told Lee not toask him about anybody else. Lee then said it waseverybody's privilege to join or not join a union but that hebelieved that the union activity in the shop was the causeof bad work being turned out. Lee ended the conversationby telling Dowdney that the conversation was confidential.Thereafter, around March 21, Lee engaged Dowdney ina second conversation and again told him that the unionactivity around the shop was the reason for productionfalling off. Dowdney then answered Lee to the effect that ifthe Union came in it would be better all around becausethe employees would then have to keep up production. Leethen added, "Yes, if the union comes in, they'll send menaround with stopwatches and reclassify all the jobs and setup new production quotas."2LikeDowdney, Earnest was also employed in thepontoon department under the overall supervision ofGeorge Lee, Earnest having been employed about July orAugust 1965. Around March 1, 1966, Greer, an inspector(nota supervisor), Lee, and Earnest engaged in aconversation. Greer asked Earnestsomequestions aboutthe Union. Then Lee asked Earnest how the latter feltabout the Union. Earnest told Lee that he had oncebelonged to another union in another plant and that someaspects of the union were good and some were not. Leesaid that he had also belonged to a union but he did notthink a union would help the men at Pascoe Steel and thathe wasn't for anything that he did not think would help themen. Then Lee asked Earnest if the latter had been to theunion meetingthe night before. Earnest answered that hehad been and that he was for the Union 100 percent.Lee came to Earnest's work station 2 or 3 weeks laterand said that the Respondent had just lost a contract for2,000pontoons,ayear'swork,becauseofpoorworkmanship. He again asked Earnest whether the latterhad gone to theunion meetingthe night before. Earnestanswered that he had gone to all the union meetings. Theconversation then returned to the bad work in thedepartment. Lee said that Earnest's work was up tostandard even since Earnest had joined the Union and thatLee was happy to have Earnest on his crew.On approximately March 31, while Earnest was helpingLee perform some work, Lee asked Earnest again if thelatter had gone to the union meeting the night before. Leealso asked if there had been a good crowd there. He thenasked who had attended. Earnest answered that he hadbeen there but that if Lee wanted to know about anyothers, Lee would have to ask them.Lee then went away but returned later and brought upthe Unionagain,repeating that he did not think that theUnion would help Respondent's employees, but if theUnion did come into the Respondent's plant the employeeswould all have to be able to read blueprints and take testson all types of welding-vertical, overhead, and horizontal.Then Lee added "which you know you can't do."Earnest admitted that he could not do all of the varioustypes of work.3Inconnectionwith the foregoing,Respondent'soperation manager, Richard Mullin, testified credibly thatwhen he received the Union's letter of demand forrecognitionhe immediately informed Respondent'scounsel who, on February 23, held a meeting at which allof the Respondent's supervisors were present. Counselwent into great detail as to what the supervisors could orcould not do under the Act during the campaign andpreelection period. Supervisor Lee was present at thismeeting. Later that week, Mullin distributed to each of thesupervisors a list of written instructions covering thismatter. Lee received a copy.C. The DischargesAs set forth above, Dowdney and Earnest participated inthe Union's campaign to the extent of talking about theUnion to, and obtaining several union authorization cardsfrom, their fellow employees. The record contains nodirect evidence that the Respondent knew of theseactivities. However, as heretofore set forth and as virtuallyadmitted by Lee, who was at that time departmental headof the pontoon department, he knew through interrogatingDowdney and Earnest that the two were union adherentsat least insofar as they attended meetings and favored theUnion.While this limited knowledge was the onlyknowledgeRespondent possessed of the activity ofDowdney and Earnest, the Respondent did know who themost active union adherents were inasmuch as these moreactive individuals testified at the representation hearingheld only 4 days before the discharge of Dowdney andEarnest on April 4. Neither Dowdney nor Earnest testified,nor were they asked to appear, at the representationhearing.On April 1, 1966, during the working day, Dowdney andEarnest agreed with two other employees, William RayMurner and Joe Frank Haney, to go together to a nightclub and dance hall called "Charlie's" located a few milesoutside of Columbus. That evening Murner drove his car,picked up the other three men, and then they allproceeded first to a bar across from "Charlie's." There,after having several beers apiece, the four crossed thestreet and entered "Charlie's." They sat around a tableinasmuch as the music had not started and conversedaboutanumber of things. Sometime during thatconversation, the discussion turned to the matter of theUnion. The testimony as to what was actually said at thatconversationwith regard to the Union presents acredibility conflict, the resolution of which goes to theheart of this proceeding.According to both Dowdney and Earnest, it was Murnerwho brought up the subject of the Union. He explainedthat he would like to have gone to the union meetings andto have joined the Union but was afraid that the Union2From the credited testimony of William Horace Dowdney Ido not credit the denials by Lee of his part in these conversations'From the credited testimony of Earnest Lee admitted that hehad engagedinconversations concerningtheUnionwithDowdney, Earnest, and Cotton, another employee However, Leestated that in each case it was the employee and not Lee whobrought up the subject of the Union In view of Lee's admissionsthat he had had conversations concerning the Union with theemployees, and in view of the fact that he did not specifically denythe exact conversations which both Dowdney and Earnest related,and that the questions and statements made by Lee to bothemployees were very similar, and from my overall observation ofthese witnesses as they testified on the witness stand, I concludethat the incidents occurred in the manner described by Dowdneyand Earnest, and I credit their versions PASCOE STEEL CORP.575would cause a strike; that he could not afford to be out onstrikewith a family to support and his wife pregnant.According to Dowdney, he assured Murner that therewould not be any strike, that the men at Pascoe would dothe negotiating. At that point, according to Dowdney, theband commenced playing and he left the party at the tablein order to dance.Earnest testified that Murner wanted to know how theUnion worked and Earnest and Dowdney told Murner, thebest thing that the latter could do was to go to a unionmeeting and let the union representative explain to himhow the Union worked.Earnest alsofurther testified thathe and Dowdney explained to Murner that the Union at theRespondent's plant would be made up of Respondent'semployees and in this respect Earnest's testimony isconfirmed by Dowdney's testimony. Earnest then testifiedthat at that point he thought that Dowdney left the tablebut he was not sure. After this, according to Earnest,Murner wanted to know if he could cross a picket line andgo to work. He said that his wife was pregnant and hecouldn't afford to be out of work. According to Earnest, hetoldMurner that he did not think they would be out ofwork because he did not think that there would be a strike;that a contract would be signed without striking. Then,after Dowdney left the table, Murner asked how he couldbe stopped from crossing a picket line. According toEarnest, he didn't say a picket line at Pascoe Steel or anyspecific place, but asked the question generally. Hemerely said, "How can I be stopped from crossing a picketline?"Earnest answered, "If there were 150 men outside onthe road picketing, and if there was a tree trunk ortelephone pole happened to fall across his car, who knewwhy it was there, or how it came to fall, and who was goingto tell?"Then, according to Earnest, Murner asked him ifMurner walked across a picket line how could he bestopped from walking across the picket line. Again Murnerdid not mention at Pascoe Steel or any other specificplace. Then, Earnest replied "If there were 150 men outthere picketing at the side of the road somewhere, and hewalked across it and they beat him up, then who was totell, out of the 150 men?"Then Earnest said to Murner, "That's how you can bestopped fromcrossingthe picket line."Then, according to Earnest, he explained to Murner thatthese things did happen and he related to him about anincident up in New Jersey or New York that he saw ontelevision where a strike was taking place and men withclubs were beating up people crossing the picket lines. JoeHaney, according to Earnest, then said "That's right. Thatdoes happen." According to Earnest, no one was talkingabout a picket line at Pascoe Steel or directing thisspecificallyat Murner.Earnest further testified that immediately thereafter heexplained to Murner that in 1960 Earnest had belonged toa union, that there was a 3-day strike, and then the menwent back to work. He told Murner that there was noviolence or any unusual occurrences during that particularstrike.Thereafter the music started to play and Earnestleft the table to dance.Murner testified that at "Charlie's" place Dowdneybrought up the subject of the Union. Dowdney asked whyMurner had not attended the meetings and joined theUnion. Murner answered that he had other things to do.Murner then asked Dowdney how it would benefit him andwhat would happen if a strike occurred. He explained toDowdney that he could not afford to strike inasmuch as hehad a family to look out for. Earnest answered that in caseof a strike Murner would have nothing to worry aboutbecause the Union would take care of him. Then,according to Murner, Earnest said, "If you did cross thatpicket line, I'd hate to have to mess your head up." At thispoint in his testimony Murner added "or something likethat." According to Murner, Dowdney wasstill atthe tableat that time.Murner also testified that during the discussion heasked about telephone calls. He explained to the othersthat he had heard when he was home that employees hadreceived threatening telephone calls. Then, according toMurner, either Dowdney or Earnest said, "Well, that goesalongin the Union." Then Murner added "or something."According to Murner, also in that conversation, he toldDowdney and Earnest that he did not want to have his cardamaged because he had a lot of money tied up in it. Then,Earnest said, "Well, that can happen with puttingsugar inmy tank or something." Murner further testified, asconfirmed by the testimony of Haney, that when thesestatements were made by Earnest, Dowdneywas sittingthere looking at Earnest and Murner and shaking his headin agreement.Haney was far more vague in his testimony than werethe other three. He testified that Murner asked Earnest"something" about the Union and Earnest said "It can'tharm you." Then, according to Haney, Earnest filledMurner in about the Union and Murner said he was notinterested then, but would make up his mind later. Then,Earnest further testified, after further discussion theytalked about picket lines and how they operated andfunctioned. Earnest said something about having 150 menon the line. According to Haney, Murner asked if the plantwent union would he be able to come into work because150 men were not going to allow him to come in to work.Murner asked how they would stop him and Earnestanswered "Well, there's accidents could come to yourcar.Haney further testified that Murner wanted to knowwhat would happen if he walked in rather than rode in andEarnest answered "Well, they're liable to beat up on thatheada littlebit you know. I think that would persuade younot towant to work."Then, according to Haney, he went to the restroom andwhen he came back he heard Earnest say something about"If a fellow did cross the picket line 2 pounds ofsugar inthe gas tank would make him lose a lot more than he couldmake if he did work." According to Haney ever so oftenEarnest would look at Dowdney who would shake his headin agreementwith what Earnest was saying.Itwas agreed by all the witnesses that thereafter theconversation concerning the Union was discontinued. Allfour stayed at "Charlie's"until about11 p.m. They allfinally left "Charlie's" in Murner's car and went to theapartment of another employee, Joe Cotten. Sometimethereafter,Murner, Earnest, and Dowdney left Cotten'sapartmentand went to Dowdney's home. Thereafter,Dowdney, Earnest, and Murner left Dowdney's home, tookMurner to his apartment at which time Murner loanedDowdney and Earnest his automobile. Then the two leftand went back to "Charlie's" place. Finally the partybroke up about 2 or 3 a.m. Thereafter, Dowdney's wife,whom they picked up at Dowdney's home on a latervisit toDowdney's home, drove Dowdney's car to Murner'sapartment and Dowdney or Earnest drove Murner's car toMurner's home and left it there. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, April 4, about 7:30 a.m., Murner called Leeto his work station. Lee went over and, according to Lee,Murner's voice was quavering. Murner told Lee aboutgoing to a cafe in town with three other fellow employees,Dowdney, Earnest, and Haney According to Lee, whom Icredit in this respect, Murner told him that he wasthreatened that "they were going to work on his head andmess his automobile up." Lee reported his conversationwith Murner to Mullin, Respondent's operations manager.Lee also reported to Mullin an incident that occurred onSaturday,April 2, themorning after the party at"Charlie's" place. On SaturdaymorningLee called forsome employees in his car to go to work. He called for Joeand Lawrence Haney and Joe Cotten Lawrence did not goalong, Joe Haney reporting that Lawrence was not feelingwell. However, later, Lee found he was short of welders sohe returned to the apartment which the Haney brothersoccupied to see if he could induce Lawrence to go to workLee entered the apartment, shook Lawrence awake, andasked him to report to work. However, Lawrence told Leehe was going back to Talladega, Alabama, his home town,for good, because he had had a fight with Dowdney thenight before.As noted above,thiswas reported to Mullin togetherwith Murner's report of the previous Friday evening. Lateron Monday morning, April 4, Lee was called to Mullin'soffice where Respondent's counsel and also its executivevice president were present. Lee again reported all ofthese incidents to this group.Later that day, after lunch, ameeting with Murner and the others was held again in aplant office. Murner related again what had happened onthe previous Friday night. He said he would swear to itand, when asked, stated he would like police protection.He stated that he was still frightened. He expressed fearfor his family.At approximately 2 or 2:15 p.m. of that day, Mullin toldLee that as a result of the meetings and of the investigationmade following the meetings, Respondent had decided todischarge Dowdney and Earnest. Mullin accompanied Leedown to the plant where Mullin told Dowdney and thenEarnest that each was discharged for threatening anemployee. They were told to get their equipment and leavethe plant. After the two had gottentheir equipmenttogether, Lee told them to punch out on the timeclock.This they each refused to do and Lee punched out forthem. At that point, Earnest told Lee that he would like totalk to Mullin about the situation Lee refused but said hecould do so later. No meeting ever took place at a laterdate. During that conversation also, Earnest expressed hisopinion thatMurner must have told Lee that he andDowdney had threatened Murner.4Both Mullin and Lee testified that the only reason thatDowdney and Earnest were discharged was because of thereportofMurner that Dowdney and Earnest hadthreatened Murner.In connection with this, however, itshould be noted that Mullin admitted that neitherDowdney nor Earnest were given an opportunity to presenttheir side of the Friday night events to the RespondentbeforeMullin and the other Respondent officials andadvisers concluded that Dowdney and Earnest should bedischarged. Additionally, Lee testified that both Dowdneyand Earnest were very satisfactory employees in all otherrespects.D. Concluding FindingsItisclear that Lee's questioning of Dowdney onMarch 11 as to whether Dowdney had signed a union cardand Lee's questioning of Earnest about March 1, 1966, asto how Earnest felt about the Union and whether Earnesthad attended the union meeting the night before, whichlatterquestionwas again repeated on two separateoccasions,all constituted unlawful interrogation within themeaning of Section 8(a)(1) of the Act and I so find.I also find that Lee's statement to Dowdney on March 21that if the Union came in the employees would bereclassified constitutes a threat within the meaning ofSection 8(a)(1) and is therefore violative of the Act. I findalso that Lee's statement to Earnest about the latter beingunable to read blueprints and pass tests if the Union camein to be a threat of reprisal and therefore violative ofSection 8(a)(1) of the Act.As heretofore stated, the versions of Dowdney andEarnest regarding the conversation of the night of April 1at"Charlie's" is indirect conflict with the version ofMurner and Haney. Thus, the resolution of the issue ofwhetherDowdney and Earnest threatened Murnerdepends upon a disposition of the credibility issueWith regard thereto, the General Counsel points toinconsistencies between the pretrial affidavits of Murnerand Haney and their testimony at the hearing. He baseshis argument on the fact that both Murner and Haney, intheir affidavits given to the General Counsel, and Murnerin a statement given to his employer, the Respondent,stated that the meeting had occurred in a cafe indowntown Columbus and not at "Charlie's" place outsideof Columbus. Moreover, Murner stated in his pretrialaffidavit that the conversation broke up about 9 or 9:30p.m and that he went on home alone.He did not mentionthat he loaned his car to Dowdney and Earnest. Intestifying, both Murner and Haney stated that the reasonstheymade these misrepresentations as to the time andplace and manner in which the incidents constituting thealleged threats occurred, were that neither wanted hisrespective wife or the other's wife to find out where theywere that evening. Evidently this grew out of the fact thatthe men met to go dancing and have an evening out withwomen other than their wives. Additionally, both Murnerand Haney, in their affidavits,gave the definite impressionthat the meeting between themselves and Dowdney andEarnest were completely coincidental and unplanned. Ofcourse this is not so as demonstrated by the admissions ofboth Murner and Haney on the witness stand.Were these conflicts between the oral testimony ofMurner and Haney and their pretrial affidavits the onlybasis in the record for discrediting Murner and Haney'stestimony as to what occurred during the conversationbetween the four men I would not necessarily discreditsuch testimony. This is so because, as argued by theRespondent,the conflicts and the prior inconsistentstatements did not concern the material matters of theirtestimony,namely, that Dowdney and Earnest hadthreatened Murner. Also I do not consider unreasonablethe reasons advanced by Murner and Haney for concealingthe whereabouts of the place in which the conversationoccurred.However, having had the advantage of observing on theFrom the credited testimonyof Lee AlthoughIhave notthreats of reprisalsby Lee,the testimony of Earnest and DowdneycreditedLee where his testimony controverted testimony ofconfirmed rather than controverted the portionof Lee's testimonyDowdney and Earnest with regard to the interrogations andwhich I have credited PASCOE STEEL CORP.577witness stand the demeanor of all four of the individualsinvolved, I conclude that the forthright manner in whichEarnest, especially, testified, and his general demeanorwere convincing and I therefore find that his version ofwhat occurred that evening is the most accurate. I wouldnot credit Dowdney were he the only witness. However,Earnest, as a reading of his testimony shows, freelyadmitted that the conversation covered generally the itemstowhich both Murner and Haney testified. As notedabove,Earnest stated that there was a generalconversation about the Union and Murner mentioned thathe desired to join the Union but was reluctant to do so for anumber of reasons. Among these reasons was the factthat he could not afford to lose earnings should the Unioncome into the plant and should a strike ensue duringnegotiations for a contract.In addition to demeanor, I find other reasons to creditthe testimony of Earnest. I note that Murner admitted thatafter the alleged threats were made, the parties remainedtogether'until long after midnight whereas the allegedthreats occurred between 8:30 and 9 p.m. I also note thatMurner, despite the fact that he alleged he wasthreatened, agreeably loaned his car later that night toDowdney and Earnest. None of this conduct on the part ofMurner mould seem rational if, indeed, he had consideredhimself threatened at that time.It ishighly unlikely thathad the threats actually occurred he would have remainedin the company of the others and would have willinglyloaned his automobile. This is especially true in view of thefact that Murner repeatedly told the others that he couldnot afford to have anything happen to his automobile inview of the fact he had tied up so much money in it.Itherefore conclude, and find, that what Earnestprincipally explained to Murner and the others was howtheUnion would be made up of employees at theRespondent's plant. I further find that Murner did ask howhe could be stopped from crossing a picket line, notnecessarily a picket line which might be set up at theRespondent's plant. I find that Earnest told Murner that ifthere were 150 men outside on the road picketing, and if atree trunk or telephone pole happened to fall across a car,who was there to tell how it came to fall. Then, uponMurner's questioning him, Earnest said that if there were150 men picketing and he, Murner, walked across it andthey beat him up, who was to tell who did it and how itcame about. I conclude that Earnest was telling generallyabout what could happen and had happened on picketlines.Moreover, I note that not even in Murner's testimonywas there any mention that these things would happen toMurner if he did not join or support the Union. I concludethat there was no effort to coerce Murner into joining theUnion. I further conclude that the entire incident aroseduring the good natured conversation between four friendswho had imbibed a quantity of alcholic beverages.Having found that Dowdney and Earnest did notthreatenMurner,Icomenow to the question of whatprompted the Respondent to discharge Dowdney andEarnest.TheGeneralCounselcontends that theRespondent seized upon the incident of April1 as apretext to discharge Dowdney and Earnest for their unionactivity. In support of his contention, General Counselcites the knowledge of the Respondent of the unionactivity of Dowdney and Earnest which was establishedby the interrogations and the other conversations hadbetween Dowdney and Lee and Earnest and Lee. Hefurther points to the timing which came at the height of theUnion's organizational drive among the Respondent'semployees.GeneralCounsel further notes that theRespondent did not give Dowdney or Earnest a chance toanswer the charge that they had threatened Murner, norwere Dowdney or Earnest even questioned on the matterof the alleged threats prior to their discharges. In sum, theGeneral Counsel contends that such a behavior pattern onthe part of the Respondent does not revealan intent toobtain the correct version of the story but rather an intentto seize upon the reported instance of a threat as thepretext for the discharges.However, as pointed out by the Respondent, it had goneto great lengths to instruct its supervisory staff in theproper conduct to follow with regard to the treatment ofemployees during the union organizational drive. Thiscertainly was not the typical action of an employee seekingto use unlawful means to thwart the Union's organizationalactivities.Moreover, as Respondent contends, neitherDowdney nor Earnest were among the most active of theunion supporters. Respondent points out that it hadknowledge that the most active union supporters werethosewho attended the representation hearing andtestified therein. Additionally, both Dowdney and Earnestwere admittedly very efficient and capable employeeswhose welding work was praised by their supervisor, Lee.At a time when good welders were at a shortage, it wouldnot seem likely that the Respondent would rid itself of twominor union adherents when other, more active, unionadherents, known to the Respondent as such, were notharassed in any manner.Thus I conclude that Respondent's knowledge of theunionactivity of Dowdney and Earnest and the timing oftheir discharges, together with the fact that they were notgiven an opportunity to explain the alleged threats, giverise to a suspicion that Dowdney and Earnest might havebeen singled out for discharge because of their unionsympathies. However, suspicion alone will not support afinding of pretext upon which to base a conclusion thatRespondent, committedanunfairlaborpractice.Moreover, the record shows that the Respondent carefullyexamined Murner upon two different occasions on the dateof the discharge and did not act to discharge Earnest andDowdney until consultation between the Respondent'shighest officials and company counsel. Therefore, uponconsideration of the testimony as a whole, I find that theGeneral Counsel has not proved by a preponderance of theevidence that Dowdney and Earnest were discharged onApril 4 because of their union sympathies or activities.In coming to this conclusion, I have also considered theinterrogation and threats by Lee as hereinabove found.However, in view of the instructions by Respondent to itssupervisors, I cannot view these unfair labor practices ashaving a bearing upon the discharges. I find it more likelythatLee engaged in this unlawful activity in directdisregard of his employer's specificinstructions.The General Counsel further contends, however, thateven if the Respondent did not discharge Dowdney andEarnest for their union activity and did not seize upon theallegedthreatsasapretextforthedischarges,nevertheless, the discharges were unlawful.As detailed above, on themorningof April 4, MurnertoldLee, according to Lee's credited testimony, thatDowdney and Earnest had threatened Murner and toldhim that "they were going to work on his head and messhis automobile up."Lee reported this to Mullin, who in turn reported it tocompany counsel and to the Respondent's executive vice 578DECISIONSOF NATIONALLABOR RELATIONS BOARDpresident.Later in the day, Murner was carefullyquestioned in the presence of all these individuals andsubstantially repeated his version of the alleged threats ofthe precedingFridaynight.He even went so far that, whenasked,he stated he would like police protection.Mullin,therefore,acting on what appeared to be a reliable sourceand after considerable deliberation and consultation withthe others concluded that the threats had been made byDowdney and Earnest and decided to discharge themforthwith.I conclude,therefore,that the Respondent acted in goodfaith.However,itisa violation of theAct ". . . if anemployee is discharged for misconduct arising out of aprotected activity despite the employer's good faith, whenit is shown that the misconduct never occurred.See, e.g.,Mid-Continent PetroleumCorp., 54NLRB912, 932-934;Standard Oil Company of California,91NLRB 783,790-791;Rubin Bros.Footwear,Inc.,99 NLRB610, 611.In sum,Section 8(a)(1) is violated if it is shown that thedischarged employee was at the time engaged in aprotected activity;the employer knew it was such; thebasis of the discharge was an alleged act of misconduct inthe course of that activity,and the employee was not, infact,guilty ofthat misconduct."5The factsof the instant case present just such asituation.Dowdney and Earnest were engaged inexplaining toMurner the manner in which the unionoperatedand persuadingMurner to attend unionmeetings.Thiswas a protected activity.The Respondent'sofficials,upon investigation,knew that Dowdney andEarnest were engaged in this activity but also,in goodfaith,believed that the two employees had engaged inmisconduct at the same time. Because of the belief thatDowdney and Earnest were engaged in such misconduct,the Respondent discharged them.But, as the findingsherein show,Dowdney and Earnest had not engaged in thealleged misconduct.Therefore,the discharges tended toand could have a deterrenteffecton other employeesengaged in organizational activity.Accordingly, thedischarges necessarily violated Section8(a)(1) of the Act,and I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent has committed certainunfair labor practices,Ishall recommend that it beordered to cease and desist from such conduct and to takecertain affirmative action designed to dissipate its effect.Having found that the Respondent discharged OrwenGlyn Earnest and William Horace Dowdney in violation ofSection 8(a)(1), it is recommended that the Respondent beordered to reinstate them to their former or substantiallyequivalent positions of employment,without prejudice totheir seniority or other rights and privileges,and makethem whole for any loss of earnings they may havesuffered as a result of Respondent'sunlawful action.Backpay shall be computed in the manner set forth inF.W. Woolworth Company,90 NLRB 289,with interestadded thereto in the manner set forth in IsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of theAct.2.United Steelworkers of America, AFL-CIO,is a labororganization within the meaning ofthe Act.3.By discharging Orwen Glyn Earnest and WilliamHoraceDowdneyforhaving engaged in concertedprotected activity,the Respondent violated Section 8(a)(1)of the Act.4.By interrogating its employees as to their unionactivities and sympathiesand bythreatening them withreprisalsiftheUnion should be successful, the Re-spondenthas interfered with, coerced,and restrained itsemployeesin violationof Section 8(a)(1) of the Act.5.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of 2(6)and (7) of the Act.RECOMMENDED ORDERUpon thebasis of foregoing findings of fact andconclusions of law and upon the entire record in the case,itisrecommended that Pascoe Steel Corporation, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating its employees with regard to theirunion activities and sympathies and threatening theiremployees with reprisals for engaging in union activities ina manner constituting interference, coercion,and restraintin violationof Section 8(a)(1) of the Act.(b)Discouraging membership in or activities on behalfof UnitedSteelworkers of America,AFL-CIO, or anyother labor organization, by discharging its employees orin any other manner discriminating against its employeesin regard to their hire or tenure of employment or any termor condition of employment.(c) In any like or similar manner interfering with,restraining,or coercing its employees in the exercise of theright to self-organization,to bargain collectively throughrepresentatives of their choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection as guaranteedin Section7 of the Act, or torefrainfrom any orall suchactivities.2.Takethe following affirmative action which, it isfound,will effectuate the policiesof the Act:(a)Offer toOrwen Glyn Earnest and William HoraceDowdney immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss or earningstheymay havesuffered by reason of Respondent's discrimination againstthem as setforthin that section of this Trial Examiner'sDecision entitled"The Remedy."'N L R B v Burnup&Sims, Inc, 379 U S. 21, reversing 322F2d57 METROPOLITAN LIFE INS. CO.579(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecurityrecords, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and allother rights under the terms of this Order.(c)Post at its plant in Columbus, Georgia, copies of theattached notice marked "Appendix." Copies of saidnotice, to be furnished by the Regional Director forRegion 10, after being duly signed by the Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith.'6 In the event thatthis Recommended Order is adopted by theBoard, the words "a Decisionand Order"shall be substituted forthe words "the Recommended Order of a TrialExaminer" in thenoticeIn the furtherevent thatthe Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substitutedfor the words "a Decisionand Order "In the event that this RecommendedOrder is adopted by theBoard, this provision shall be modified to read "Notify saidRegionalDirector, inwriting,within 10 days from the date of thisOrder, what stepsRespondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policiesof theNational LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in oractivitieson behalfofUnitedSteelworkers ofAmerica,AFL-CIO,or any labor organization bydischarging our employees or in any other mannerdiscriminating against them or any of them in regardto their hire or tenure of employment or any term orcondition of employment.WE WILL NOT interrogate our employees withregard to their union sympathies or activities orthreaten them with reprisals in a manner constitutinginterference,coercion, and restraint in violation ofSection 8(a)(1) of the Act.WE WILL NOT in any like or similar mannerinterfere with,restrain, or coerce our employees inthe exercise of their right to self-organization, tobargain collectively through representatives of theirchoosing,and to engage in concerted activities for thepurpose of collective bargaining or mutual aid orprotection as guaranteed in Section7 of the Act or torefrain from any or all such activities.WE WILL offer to Orwen Glyn Earnest and WilliamHorace Dowdney immediate and full reinstatement totheir former or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges and make them whole for any loss of paywhich they may have suffered by reason of ourdiscrimination against them.PASCOE STEELCORPORATION(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employees, ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 528 Peachtree-SeventhBuilding,50 Seventh Street N.E., Atlanta,Georgia 30323, Telephone 526-5760.Metropolitan LifeInsuranceCompanyandInternationalUnionofOperatingEngineers,Locals 30-A, 30-B, and 30-C,AFL-CIO. Case 2-CA-11112.March 23,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNUpona chargefiled byInternationalUnion ofOperating Engineers,Locals 30-A, 30-B, and 30-C,AFL-CIO, -herein calledtheUnion,the GeneralCounsel forthe National Labor Relations Board, bytheRegionalDirector forRegion 2, issued acomplaint and notice of hearing dated October 25,1966,amendedNovember 9,1966,againstMetropolitanLifeInsuranceCompany,herein calledthe Respondent,alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended.Copies ofthe charge,complaint,amendment to the complaint, and noticeof hearing were duly served upon the Respondentand the Union.Withrespect to the unfair labor practices, thecomplaint alleges, in substance,that on or aboutJuly 28,1966,the Union was duly certified by theBoard'astheexclusivecollective-bargainingrepresentative of Respondent'semployees in theunit found appropriateby theBoard,and that, since'Certification of representative issued July 28, 1966, in Case2-RC-14011 (not published in NLRB volumes).295-269 0-69-38163 NLRB No. 71